Citation Nr: 1025413	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than January 23, 2004, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD), including based upon clear and unmistakable 
error (CUE) in a September 1996 rating decision.  


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which awarded service connection for PTSD, effective 
January 23, 2004.  The Veteran has appealed the effective date 
assigned.


FINDINGS OF FACT

1.  In a September 1996 RO rating decision, the RO denied service 
connection for PTSD.  The Veteran received notice of the decision 
but did not appeal the decision.

2.  The September 1996 rating decision was consistent with the 
evidence then of record and consistent with the law and 
regulations in effect at that time.

3.  In October 1997, the Veteran submitted an application to 
reopen the claim for service connection for PTSD, which the RO 
administratively denied in December 1997.  The Veteran received 
notice of the decision but did not appeal the decision.

4.  On January 23, 2004, the Veteran submitted an application to 
reopen the claim for service connection for PTSD.  Service 
connection subsequently was granted in the August 2005 rating 
decision on appeal, effective January 23, 2004.

5.  There was no informal or formal claim, or written intent to 
file a claim for service connection for PTSD dated between 
December 1997 and January 2004.




CONCLUSIONS OF LAW

1.  The September 1996 rating decision, which denied service 
connection for PTSD, is not clearly and unmistakably erroneous 
and is final.  38 U.S.C.A. §§ 5109A, 7105(c) (West 1991); 38 
C.F.R. § 3.105(a) (1996 & 2009).

2.  The criteria for an effective date prior to January 23, 2004, 
for the grant of service connection for PTSD, have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As service connection for PTSD has been granted, and an initial 
rating and an effective date have been assigned, the notice 
requirements of the Veterans Claims Assistance Act have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA did not obtain any records in connection with the claim 
involving an earlier effective date.  A claim of entitlement to 
an earlier effective date usually involves consideration of the 
evidence that is already in the claims file, which are the 
circumstances in this case.  The Veteran has not identified any 
other evidence that needs to be obtained in connection with this 
claim.  

The Veteran was provided with hearings both at the RO and Board 
level.  VA did not provide the Veteran with an examination in 
connection with the claim for an earlier effective date (it 
provided him with an examination in connection with his claim for 
entitlement to service connection for PTSD), as it does not meet 
the statutory requirements for entitlement to a VA examination or 
medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 
2002); 38 C.F.R. § 3.159(c)(4)(A)-(C) (2009). 

As to the portion of the Veteran's claim where he alleges CUE, 
the notice and duty to assist provisions of the law and 
regulations are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Thus, discussion of the 
notice provisions as to this part of the Veteran's claim is not 
required.  38 U.S.C.A. §§ 5109A(a) (West 2002); 38 C.F.R. § 
3.105(e) (2009).

The Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the appellant will not be 
prejudiced as a result of the Board's adjudication of his claim.

II.  Analysis

At the January 2008 RO hearing, the Veteran argued that the claim 
for service connection for PTSD had been granted in 2005 based 
upon evidence that was in the claims file at the time of the 
September 1996 rating decision.  Thus, he believed the effective 
date should go back to the time he submitted his 1992 claim, as 
the claim should have been granted at that time.  

At the November 2009 hearing before the undersigned, the Veteran 
made similar arguments to those he made at the RO hearing.  He 
stated that the exact same evidence that was used to deny the 
Veteran's claim for service connection for PTSD in 1996 was used 
to grant him that same benefit in 2005.  The Veteran also 
described how the addition of PTSD to VA's rating schedule was a 
liberalizing law under the provisions of 38 C.F.R. § 3.114(a), 
and that the Veteran should be granted an earlier effective date 
based on the application of that regulation.  The Veteran 
testified he felt VA had ignored the evidence of record in the 
past in denying him service connection for PTSD.

A.  Clear and Unmistakable Error

For background purposes, the Veteran's service treatment records 
show he was seen on July 5, 1967, after reporting an episode of 
amnesia.  The Veteran stated that he did not want to return to 
his unit.  The examining physician noted that the Veteran's wife 
was pregnant and that the Veteran was having difficulty on 
permanent kitchen patrol.  The Veteran reported a history of 
quitting high school in the ninth grade because of family 
difficulty and a history of difficulty with civil authorities (it 
was noted he had stolen his father's car).  The examining 
physician diagnosed passive aggressive personality.  

The Veteran's Form DD 214 shows that he received the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal w/60 Device, and two overseas bars.  The service 
personnel records substantiate these facts.  His service 
personnel records also show that he was a cook when he served in 
Vietnam from January 1967  to January 1968, and that he was rated 
as "Exc[ellent]" for both conduct and efficiency.

In the January 1992 VA Form 21-526, Veteran's Application for 
Compensation or Pension, the Veteran completed the portions of 
the application that addressed pension only.  He indicated that 
his nervousness had its onset in 1989.  In a June 1992 rating 
decision, the RO granted pension benefits.

In January 1993, the Veteran submitted a claim for service 
connection for a nervous condition, which was denied in an 
October 1994 rating decision.  The Veteran was notified of the 
determination at that time and did not appeal it.

In November 1994, the Veteran filed a claim for service 
connection for PTSD.

In a January 1995 letter, Dr. Neil Dubner stated that the Veteran 
had been under his care for the past four years and had been 
hospitalized twice.  He stated that the Veteran related the onset 
of his psychiatric symptoms to his Vietnam experience.  Dr. 
Dubner stated the following, in part:

He was an artillery man, was in two major 
battles and was wounded on two occasions.  He 
felt that this combat experience[,] along with 
the very negative attitude of the civilian 
population upon his return to civilian life[,] 
caused a chronic depressive state. . . .  

For a number of years[,] he has had flashbacks 
to the combat experiences of Vietnam. . . .

Treatment records from Dr. Dubner show that the Veteran reported 
the onset of anxiety symptoms following the sudden death of his 
father.  He also expressed concern about his son's behavior, 
which he had described as threatening and dangerous.  In November 
1994, the Veteran reported having been wounded twice while in 
Vietnam.

In a VA Form 21-4138, Statement in Support of Claim, received in 
January 1995, the Veteran described his stressors.  He stated 
that in September 1967, they were in a contact fire with the 
enemy and that he went crazy and had to be sent to the hospital 
and was put in the psych ward.  He stated that in January 1968, 
his battery was hit by the North Vietnamese Army at Kason.  

An August 1996 VA examination report shows that the Veteran 
reported he was in A Battery, 2nd of the 9th Artillery, 25th 
Infantry division based at Pleiku.  He stated he was a cook for 
two to three months and then was asked to be in an artillery 
battery.  He was reassigned and worked in an ammunition dump in 
re-supply.  The Veteran reported he was in combat operations in 
support of infantry units.  He stated he was sent to a hospital 
for 10 days to see a psychiatrist, which he thought was a nervous 
breakdown.  He described engaging in combat in January 1968, when 
two North Vietnamese Army regiments hit his battery with mortars 
and small arms fire.  The Veteran reported that five American 
soldiers died, but that he was not sure whether they were from 
his battery or from the two companies of infantry that were 
guarding the artillery.  The examiner noted, "He also could not 
recall getting any combat medals for his time in Vietnam."  The 
examiner determined that there was insufficient evidence to 
clearly support a diagnosis of PTSD.

In the September 1996 rating decision, the RO denied service 
connection for PTSD based upon a findings that (1) the Veteran 
did not have PTSD and (2) there was no objective evidence to 
corroborate the Veteran's reports of the in-service stressors.  
The Veteran was notified of this decision in October 1996, along 
with his appeal rights, and did not appeal the decision.  Thus, 
it is final. 

A rating decision is final and binding as to the conclusions 
based on the evidence on file at the time VA issues written 
notification.  38 C.F.R. § 3.104(a).  A final and binding RO 
decision will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such an 
error, the prior decision will be reversed or amended and it will 
have the same effect as if the corrected decision had been made 
on the same date as the reversed or amended decision.  38 C.F.R. 
§ 3.105(a).

To establish a valid clear and unmistakable error claim, the 
Court has identified a three-pronged test to determine whether 
clear and unmistakable error is present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made; and, (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In 1996, the provisions of 38 C.F.R. § 3.304(f) provided the 
following with respect to a claim for service connection for 
PTSD:

Service connection for [PTSD] requires medical 
evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, 
and a link, established by medical evidence, 
between the current symptomatology and the 
claimed inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran engaged in 
combat or that the Veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice 
stressor.

Under 38 C.F.R. § 3.303(a) (1996), it stated that service 
connection basically meant that the facts, shown by evidence, 
established that a particular injury or disease resulting in 
disability was incurred coincident with service.  See also 38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection could 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The Board has carefully reviewed the evidence of record at the 
time of the September 1996 rating decision and the law extant at 
that time and concludes that the application of the law to the 
facts in this case is against a finding that clear and 
unmistakable error was committed by the RO in its September 1996 
decision when it denied service connection for PTSD.  The reasons 
follow.

At the time of the September 1996 rating decision, there was 
evidence both supporting a diagnosis of PTSD, see January 1995 
letter from Dr. Dubner, and evidence against a diagnosis of PTSD, 
see August 1996 VA examination report.  The regulation at that 
time required that the diagnosis of PTSD be "clear."  See 
38 C.F.R. § 3.304(f) (1996).  The evidence at that time did not 
clearly establish that the Veteran had PTSD, as a VA examiner 
specifically found that he did not have it, and Dr. Dubner's 
clinical records showed that prior to 1994, the Veteran 
attributed his psychiatric symptoms to incidents that did not 
involve service.  

Additionally, there was no evidence corroborating the Veteran's 
allegations of having engaged in combat, to include his having 
been injured twice while in Vietnam.  His DD Form 214 and service 
personnel records did not show he had received an award or 
decoration evidencing combat or evidencing an injury in Vietnam 
(e.g., a Purple Heart).  The Veteran's allegations to Dr. Dubner 
of having been injured in Vietnam were also not substantiated by 
the service treatment records, or any other objective record.  

Thus, in 1996, there was evidence against a finding that the 
Veteran had a clear diagnosis of PTSD, and there was a lack of 
corroborating evidence that the Veteran had engaged in combat-
two requirements needed to establish service connection for PTSD.  
Thus, whether service connection for PTSD should have been 
granted at that time was, at best, debatable, which cannot 
constitute clear and unmistakable error.  In other words, the 
Veteran's disagreement as to how facts were weighed and evaluated 
in 1996 cannot provide a basis upon which to find that VA 
committed clear and unmistakable error in the September 1996 
rating decision.  See Luallen v. Brown, 8 Vet. App. 92, 96 
(1995); Damrel, 6 Vet. App. at 246; Russell, 3 Vet. App. at 310. 

The Board thus concludes that the September 1996 rating decision 
was supported by the evidence on file and the law in effect at 
the time.  Accordingly, the September 1996 rating decision did 
not contain clear and unmistakable error, and that decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that the Veteran alleged that the RO had failed 
to adjudicate a January 1992 claim for service connection for a 
nervous disorder.  The Board finds that it is arguable as to 
whether the Veteran was filing a claim for service connection for 
a nervous disorder at that time.  See 38 C.F.R. § 3.151(a) (2009) 
(claim by veteran for compensation may be considered to be a 
claim for pension; and a claim for pension may be considered to 
be a claim for compensation).  

In looking at the VA Form 21-526 the Veteran completed at that 
time, he filled out the portions of the application pertaining to 
a claim involving pension benefits only.  See Items 29A through 
32E.  Right above Item 29A, it states, "If you claim to be 
totally disabled."  (Capitals omitted.)  The Veteran 
specifically crossed out the parts of the application that 
pertained to, "If you received any treatment while in service, 
complete the following information."  See Items 26-28.  Lastly, 
when asked to list the disabilities for which the benefits were 
being sought, the Veteran wrote nervous condition, and stated it 
began in 1989, see Item 24, 20 years after his service discharge.  
A reasonable adjudicator would have concluded that the Veteran 
was not seeking service connection for a psychiatric disorder at 
that time.  See Stewart v. Brown, 10 Vet. App. 15, 18-19 (1997) 
(holding that veteran's application for pension benefits was not 
also a claim for compensation benefits because there was no 
evidence submitted with the application for pension that should 
have caused VA to construe it as a claim for compensation).  

Nevertheless, even if the RO had failed to adjudicate the claim 
for service connection for a nervous disorder following the 
Veteran's January 1992 application, the RO adjudicated the claim 
in a September 1994 rating decision, which would have terminated 
the prior pending claim.  See Williams v. Peake, 521 F.3d 1348 
(Fed. Cir. 2008).  

B.  Earlier Effective Date

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  The implementing regulation clarifies this to mean that 
the effective date of service connection based on a reopened 
claim will be the "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400.

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2009).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 
12 Vet. App. 413 (1999).

Under the provisions of 38 C.F.R. § 3.156(c)(1), it states that 
at any time after VA issues a decision on a claim, it receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  Such records include service records that 
are related to a claimed in-service event, but that such records 
do not apply when VA could not have obtained the records because 
they did not exist or because the claimant failed to provide 
sufficient information for VA to identify and obtain the records.  
Id. at (c)(2).  

An award made based all or in part on the records identified by 
paragraph (c)(1) is effective on the date entitlement arose or 
the date VA received the previously-denied claim, whichever is 
later, or such other date as may be authorized by the provisions 
of this part applicable to the previously-denied claim.  Id. at 
(c)(3).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Initially, the Board finds that it must address the provisions of 
38 C.F.R. § 3.156(c), as the Veteran submitted additional service 
records at the time he was seeking to reopen the claim for 
service connection for PTSD in 2004.  Here, however, the Board 
finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to 
the facts in this case.  

The additional service records submitted by the Veteran prior to 
the reopening and granting of his claim are as follows:

(1)	A January 3, 1968, document showing that the Americal 
Division was hit with incoming mortars and recoiless rifle 
fire followed by a ground attack;
(2)	Copies of service personnel records;
(3)	Copy of May 1996 denial of application for correction of 
military records;
(4)	Copies of unit records showing the Veteran had been 
transferred to a hospital on July 2, 1967, and then was 
returned back to his unit on July 15, 1967; 
(5)	Copy of a July 5, 1967, record from the neuro-psychiatric 
clinic showing a diagnosis of passive aggressive 
personality; and
(6)	Certificate from the Fourth Infantry Division, stating that 
the Veteran provided service to the United States Army 
during combat operations in the Republic of Vietnam.

In reviewing each of these documents, the Board concludes that 
they do not provide a basis to reconsider the claim, as they do 
not constitute official service department records pertaining to 
the Veteran, and therefore are not relevant.  First, the January 
3, 1968, record does not pertain to the unit to which the Veteran 
was assigned.  The attack described in that document was on the 
"Americal Division."  There is nothing in the Veteran's 
personnel records (or any other service records) to show he was 
associated with that division.  Thus, that record is not relevant 
to the Veteran's claim.  

The copies of the service personnel records are just that-copies 
of records that were in the claims file at the time of the 
September 1996 and December 1997 denials.  (The Veteran's service 
treatment records and service personnel records were received at 
VA in August 1996.)  The same finding applies to the May 1996 
denial of application for correction of military records.  These 
records were part of the Veteran's service personnel records at 
the time of the prior denials.  Thus, they had been considered 
previously by VA, and therefore do not constitute official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim.  

The copies of the unit records showing the Veteran had been 
transferred to a hospital and then returned back to his unit 
provide no facts that are relevant to the Veteran's claim for 
PTSD.  At the time of the prior denials, the July 5, 1967, 
clinical record described above was in the claims file.  That 
record pertains to the hospital treatment he received, as a 
result of which he was diagnosed with a personality disorder, and 
is not relevant to the issue on appeal.  The same conclusion 
applies to the July 5, 1967, service record.  That record is the 
worksheet that goes with the July 5, 1967, clinical record that 
was part of the claims file in September 1996 and December 1997.  
Thus, there are no facts in that record that had not been 
previously considered by the RO at the time of the prior 
decisions.

The certificate from the Fourth Infantry Division does not 
establish that the Veteran engaged in combat.  Rather, it 
confirms the Veteran served in the Fourth Infantry Division 
during the Vietnam Era.  It in no way shows that the Veteran 
engaged in combat.  The use of the language "during combat 
operations in the Republic of Vietnam" addresses the fact that 
the United States was engaged in a war in Vietnam that involved 
combat.  It is not a specific finding pertaining to the Veteran's 
service.

Additionally supporting the Board's finding that the provisions 
of 38 C.F.R. § 3.156(c) do not apply are the findings made by the 
Decision Review Officer in the August 2005 rating decision, which 
reopened and granted the claim for service connection for PTSD.  
See 38 C.F.R. § 3.156(c)(3).  Specifically, in reading through 
his reasons and bases for the determination, the Decision Review 
Officer does not rely upon the newly-submitted service records to 
grant the benefit.  For example, in the second paragraph of his 
decision, he discusses records that had already been in the 
record at the time of the September 1996 and December 1997 
denials.  While he noted the certificate from the Fourth Infantry 
Division, he made no finding that such indicated that the Veteran 
himself had engaged in combat.  Rather, he was merely reporting 
the evidence that had been associated with the claims file at the 
time of his decision.  In the third paragraph, the Decision 
Review Officer is using both facts in the service treatment 
records (the July 5, 1967, clinical record) and testimony the 
Veteran first presented at the June 2005 RO hearing, to establish 
corroboration that the Veteran had engaged in combat.  The facts 
the Decision Review Officer relied upon to corroborate the 
Veteran's inservice stressors are not supported by the service 
records described above.  

Based upon the Board's review of the reasons the Decision Review 
Officer granted the claim, it appears to the Board that the 
examiner based such award on his belief that the Veteran's 
testimony was credible.  The Veteran's allegations of combat had 
been rejected previously because the contemporaneous service 
records did not remotely support a finding that the Veteran 
engaged in combat.  The Decision Review Officer chose to accord 
the Veteran's allegations of having engaged in combat more 
probative value than the service records.  Thus, the evidence 
upon which the Decision Review Officer reopened and granted the 
benefit was not the service records added to the file since the 
last denial, but rather testimony provided by the Veteran, which 
he thought was sufficient to corroborate the in-service 
stressors.

In sum, the claim for service connection for PTSD had been denied 
previously based upon the lack of evidence of a clear diagnosis 
of PTSD and the lack of evidence corroborating the Veteran's 
allegations of having engaged in combat.  None of the service 
records associated with the claims file during the Veteran's 2004 
claim to reopen provide facts that were not of record at the time 
of the September 1996 and December 1997 decisions.  For these 
reasons, the Board concludes that the provisions of 38 C.F.R. 
§ 3.156(c) do not apply to the Veteran's claim.

Having determined that the provisions of 38 C.F.R. § 3.156(c) do 
not apply, the Board now turns to the issue of whether the 
Veteran is entitled to an earlier effective date based upon the 
effective date law and regulation, 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The Board concludes that after careful consideration of 
all the evidence of record that the preponderance of the evidence 
is against the grant of an effective date earlier than January 
23, 2004, for the award of service connection for PTSD.  

As determined above, the September 1996 rating decision became 
final, see 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103, and is a 
bar to receiving an effective date earlier than 1996.  The 
Veteran submitted a claim to reopen in October 1997, which was 
denied in an administrative decision in December 1997.  The 
Veteran was given his appeal rights in the December 1997 
decision, and he did not appeal the decision.  That decision is 
final, see id., and is a bar to receiving an effective date 
earlier than 1997.

The next time the Veteran submitted an application to reopen the 
claim for service connection for PTSD was on January 23, 2004.  
It was following this submission that VA reopened the claim and 
awarded service connection for PTSD, effective January 23, 2004.

Applying the law to the facts of this case, the correct effective 
date for the grant of service connection is the current date 
assigned: January 23, 2004, which is the date the Veteran 
submitted an application to reopen the claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is later" 
(emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) 
("when a claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date of 
the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 
("The Court thus holds that the effective-date statute, 38 
U.S.C.A. § 5110(a), is clear on its face with respect to granting 
an effective date for an award of VA periodic monetary benefits 
no earlier than the date that the claim for reopening was 
filed.").

The Board has thoroughly reviewed the evidence of record between 
December 1997 and January 2004 to see if the Veteran filed a 
claim, an informal claim, or expressed a written intent to file a 
claim for service connection for PTSD and finds nothing in the 
record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 
3.155.  During that time, the Veteran was addressing a claim for 
benefits involving his son only.  

The Board notes that at the November 2009 Board hearing, the 
Veteran's representative raised an argument about a VA General 
Counsel opinion that held that the addition of PTSD as a 
diagnostic entity in the schedule for rating mental disorders was 
a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a), 
entitling the Veteran to an earlier effective date of service 
connection.  See VAOPGCPREC 26-97 (July 16, 1997), 62 Fed. Reg. 
63,604 (1997); see also Fed. Reg. 26,326 (1980) (adding PTSD to 
VA's rating schedule on April 11, 1980).  

Although the Board acknowledges that VA's General Counsel has 
held that the addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders was a "liberalizing VA 
issue" for purposes of 38 C.F.R. § 3.114(a), the evidence of 
record does not demonstrate that the Veteran met all eligibility 
criteria for service connection for PTSD on the effective date of 
the liberalizing law and that such eligibility has existed 
continuously since that time.  While the Veteran contends that he 
experienced symptomatology consistent with a diagnosis of PTSD 
well before he was officially diagnosed with PTSD, there is no 
evidence demonstrating that he in fact met the diagnostic 
criteria for PTSD as of April 11, 1980, or that he has continued 
to meet such diagnostic criteria since that time.  Therefore, the 
Board finds that 38 C.F.R. § 3.114(a) is not applicable to the 
Veteran's case.

In addition, the record shows that the Veteran did not file a 
formal or informal claim of service connection for PTSD prior to 
November 17, 1994, and indeed, he does not contend otherwise.  

Accordingly, for the reasons described above, the Board concludes 
that the preponderance of the evidence is against the assignment 
of an effective date earlier than January 23, 2004, for the grant 
of service connection for PTSD.  As the preponderance of the 
evidence is against the claim, it must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 50.


ORDER

Entitlement to an effective date earlier than January 23, 2004, 
for the grant of service connection for PTSD is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


